PER CURIAM.
The judgment of a lower court comes here with a presumption of correctness, and the burden is on the appellant to establish reversible error. Atlantic Coast Line R. Co. v. Baynard, Fla.1933, 112 Fla. 544, 151 So. 5; Mercier v. Mercier, Fla.App.1967, 200 So.2d 204; Fishman v. Fishman, Fla.App.1971, 245 So.2d 258. Upon careful consideration of the record on appeal and briefs of the parties, we find that the appellant has been unable to carry this burden.
Affirmed.
HOBSON, A. C. J., McNULTY, J., and PIERCE, J., (Ret.), concur.